Exhibit 10.18

SEPARATION AGREEMENT
Between Bank of Hawaii and Richard C. Keene dated February 21, 2007

This Separation Agreement (“Agreement”) is between Richard C. Keene (“you”)
whose address is in Honolulu, Hawaii, and Bank of Hawaii Corporation and Bank of
Hawaii (collectively, the “Bank”) of 130 Merchant Street, Honolulu, Hawaii
96813.  The purpose of this Agreement is to describe the terms of your
separation and transition from employment with the Bank.

1.                                       Separation from Employment.  Your
employment with the Bank will terminate on March 14, 2007.  The date of your
termination is your “Separation Date”.  You will be relieved of all employment
duties as of the Separation Date.  The Bank may advance your Separation Date to
any date before March 14, 2007.

2.                                       Duties and Compensation Until Your
Separation Date.  You agree to continue to work diligently in your current
position through your Separation Date.  You acknowledge that the Bank may reduce
or otherwise modify your employment duties during that time period, consistent
with business needs and an orderly transition.

a.                                       You will be paid your normal salary and
benefits through the Separation Date.  Your bonus under the 2006 Executive
Incentive Plan (“EIP”) will be $200,000.  You will not participate in the 2007
EIP.

b.                                      In the event you voluntarily terminate
employment prior to the Separation Date, you will receive only your salary and
vested benefits through the date of your termination of employment.

c.                                       You acknowledge and agree that no
compensation or other payment except as specified in this Agreement will be owed
to you after the Separation Date.

3.                                       Return of Bank Materials upon
Termination of Employment and Resignation from Positions.  On or prior to the
Separation Date:

a.                                       You will return to the Bank any
information you have about the Bank’s practices, customers, strategies,
procedures, or trade secrets, including, but not limited to, customer data,
lists, and accounts, growth plans, business plans, and marketing strategies
(collectively, the “Bank Information”).  You will not retain any copies of the
Bank Information in any form or medium.

b.                                      You will also return any Bank property
you have, including American Express card, keys, cell phone, or other Bank
equipment.

c.                                       You will resign any positions you hold
as a director, officer, or other management official of any Bank affiliate or
subsidiary, or as trustee or fiduciary of any Bank benefit plan or trust,
effective on the Separation Date.


--------------------------------------------------------------------------------


d.                                      In the event your employment is
terminated prior to your Separation Date (1) voluntarily or (2) for “cause”
pursuant to Paragraph 5, you will comply with these requirements as of your
termination date (“Termination Date”).

4.                                       Effect of this Agreement on Other
Severance Arrangements.  Unless your employment is terminated for “cause” as
defined in the next Paragraph, it will be terminated by way of resignation.  You
understand and agree that you are not entitled to benefits under the Bank’s
Basic Staff Severance Plan for termination by resignation.  By acceptance of
this Agreement and in consideration of the monetary consideration provided to
you under this Agreement (“Monetary Consideration”), you are waiving and
releasing any claim for benefits under that Plan.  In addition, the Key
Executive Change-in-Control Severance Agreement entered into by and between you
and the Bank effective June 25, 2004, shall be deemed to have been terminated as
of the Separation Date.  Furthermore, if a Change in Control occurs prior to
your Separation Date and you become entitled to benefits under the Key Executive
Change-in-Control Severance Agreement, you will receive the benefits under the
Change-in-Control Severance Agreement, but will not be entitled to any of the
benefits provided under this Agreement.  The Bank makes no representation to you
concerning your possible entitlement to unemployment insurance benefits, and
will truthfully report, should unemployment compensation authorities ask, that
the termination of your employment was voluntary (or involuntary, if termination
was for “cause”).

5.                                       Termination for Cause.  You agree and
understand that your employment with the Bank may be terminated with or without
“cause” at any time on or before the Separation Date.  If you are terminated for
“cause,” you will forfeit all Monetary Consideration that has not been paid to
you as of the Termination Date.

a.                                       “Cause” is defined to include:  (1)
your violation of the Bank’s Employee Handbook, to include the Bank’s Employee
Code of Conduct (the “Code”), a copy of which has been provided to you; (2) your
breach of the terms of this Agreement; (3) your failure to successfully complete
your “year-end” objectives through the Separation Date, as determined by the
Bank’s Chief Executive Officer; or (4) your violation of the Code of Business
Ethics and Conduct of the New York Stock Exchange (the “NYSE Code”), a copy of
which has been provided to you.  You understand and acknowledge that the
provisions of the Code or the NYSE Code may be changed from time to time between
the date on which you sign this Agreement (the “Execution Date”) and the
Separation Date, and you agree that your violation of any of those changed
provisions prior to the Separation Date will constitute grounds for terminating
your employment for “cause”.

b.                                      Termination for “cause” may be with or
without notice.


--------------------------------------------------------------------------------


c.                                       Your duties under this Agreement,
including the information disclosure restrictions in Paragraph 10 and the
release of all claims in Paragraph 7 shall remain in the event you are
terminated for “cause”.  You agree that your continued employment and/or other
consideration received by you on or after the Execution Date shall be good and
sufficient consideration to require your adherence to the promises you have made
in this Agreement even if you are terminated for “cause” and forfeit any unpaid
or unvested Monetary Consideration.

6.                                       Separation Payment.  If you perform
your duties to the Bank’s satisfaction through March 14, 2007, and sign the
Waiver and Release of Claims attached as Exhibit A to this Agreement (the
“Release”), the Bank will pay you the separation payment outlined in this
Paragraph 6.

a.                                       The Bank will pay you a separation
payment of $400,000, less applicable federal and state income and employment
taxes.  The Bank will pay you the separation payment in a single lump sum as
soon as administratively practicable after your Separation Date.

b.                                      After the Separation Date, you will no
longer be eligible for benefit accruals under any of the Bank’s tax-qualified
retirement plans or nonqualified deferred compensation plans.  Any tax-qualified
retirement plan benefits or nonqualified deferred compensation benefits will be
governed by the terms of the applicable plan.  Any outstanding stock options or
other equity awards will be governed by the terms of the applicable plan and
grant agreement.  You will be entitled to continue coverage under the Bank’s
group health plans in accordance with the requirements of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”).  You will receive notice of your
COBRA continuation rights.

7.                                       Waiver of any Claims You May Have.  You
waive, release, and forego any and all claims that you have or might have
through the Execution Date of this Agreement against the Bank and any of its
predecessors, subsidiaries, related entities, officers, directors, shareholders,
agents, attorneys, employees, successors, or assigns (the “Bank Releasees”),
including without restriction any claims arising from or related to your
employment with the Bank and/or your separation from employment with the Bank.

a.                                       The released claims include, but are
not limited to, claims arising under statutory or common law in the United
States (including federal, state, or local jurisdictions) or any foreign
country.  The released claims include, but are not limited to, claims under
anti-discrimination statutes such as Title VII of the Civil Rights Act, the
federal Age Discrimination in Employment Act (“ADEA”), and Hawaii’s civil rights
laws (Hawaii Revised Statutes Chapter 368 and 378); claims for compensation, to
the extent permitted by law; claims under the laws of contract and tort (such as
claims for breach of contract, infliction of emotional distress, defamation,
invasion of privacy, wrongful termination, etc.); claims


--------------------------------------------------------------------------------


                                                based upon the Hawaii
Whistleblowers’ Protection Act, H.R.S. § 378-61, et seq.; claims under the
Sarbanes-Oxley Act of 2002, including Section 806 (18 U.S.C. § 1514A) of the
Corporate and Criminal Fraud Accountability Act of 2002 (Title VIII of
Sarbanes-Oxley Act of 2002); and claims for attorneys’ fees and/or costs.  THIS
RELEASE COVERS ALL CLAIMS THAT ARE BASED UPON ANY EVENT THAT OCCURRED THROUGH
THE EXECUTION DATE OF THIS AGREEMENT.

b.                                      You acknowledge that on or after your
Separation Date you must execute a further Release covering claims from the
Execution Date through your Separation Date in the form attached hereto as
Exhibit A as a condition precedent to receiving the separation payment described
in Paragraph 6.  The Release is expressly incorporated into this Agreement as
part of the Agreement.

8.                                       How We Will Respond to Employment
Verification Requests.  The Bank and you agree that any inquiries regarding
verification of your employment will be handled through Bank of Hawaii, Human
Resources.  As is its practice, Human Resources will only release information
confirming your dates of employment and position title to requesters.  We will
release additional information, as specifically requested, only if we are
required to do so by law, regulation, or court order.

9.                                       Neither of Us Will Make Negative
Comments About the Other.  The Bank agrees that neither its executive officers
nor its directors will make any disparaging, negative, or derogatory statements
about you.  You agree that you will not make any disparaging, negative, or
derogatory comments about the Bank or the Bank Releasees.

10.                                 Your Agreement to Keep Secrets and Not To
Compete.  You further agree as follows:

a.                                       Unless compelled by law, you will not
disclose to others or use the Bank Information or any summary or derivative of
that information.

b.                                      You acknowledge that your services under
this Agreement are of a special, unique, unusual, extraordinary, and
intellectual character and that you will have access to Bank Information of
extremely confidential and sensitive nature crucial to the Bank’s success.  You
further acknowledge and agree that if you were to engage in the conduct
prohibited by this Paragraph 10, the Bank would be irreparably harmed.

c.                                       In consideration of our mutual promises
and the Monetary Consideration, you agree that—for the duration of the term of
your employment by the Bank and for a period of twenty-four (24) full months
following the earlier of your Separation Date or Termination Date (the
“Non-Compete Period”)—you will not, either directly or indirectly, engage in or
invest in, own, manage, operate, finance, control, be employed by, work as a
consultant or contractor for, or otherwise be associated with any Financial
Institution doing business in the state of Hawaii;


--------------------------------------------------------------------------------


                                                provided, however, that you may
purchase or otherwise acquire up to one percent of any class of securities of
any such Financial Institution (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934.  The term “Financial Institution” is defined as
any commercial bank, savings institution, securities brokerage, mortgage
company, insurance broker, or other company or organization that competes in the
state of Hawaii with the Bank or any of its subsidiaries or related companies or
entities (the “Bank or Related Entities”).

d.                                      You agree that at any time following the
Execution Date of this Agreement through twelve (12) full months following the
end of the Non-Compete Period you will not solicit business of the same or
similar type being carried on by the Bank or Related Entities from any company,
person, or entity known by you to be a customer of the Bank or Related Entities,
whether or not you had personal contact with such company, person, or entity by
reason of your employment with the Bank.

e.                                       You will not, whether for your own
account or the account of any other person, at any time following the Execution
Date of this Agreement through twelve (12) full months following the end of the
Non-Compete Period solicit, employ, or otherwise engage as an employee,
independent contractor, or otherwise, any person who is an employee of the Bank
or in any manner induce or attempt to induce any employee of the Bank to
terminate his or her employment with the Bank.

f.                                         You agree to notify the Bank in
writing if you accept employment at any time between the Execution Date of this
Agreement and twelve (12) full months following the end of the Non-Compete
Period.  You further agree that the Bank may notify your new employer of the
relevant terms of this Agreement pertaining to non-competition and
non-solicitation and, at the Bank’s election, furnish the employer with a copy
of this Agreement or relevant portions thereof.

11.                                 Cooperation.  You agree to cooperate fully
with the Bank and its attorneys and other outside representatives in any
litigation or investigation into matters about which you have knowledge.  You
agree to fully disclose to the Bank all information that you have, to meet and
confer with the Bank’s attorneys and representative, and to notify the Bank
before responding to any requests for information about the Bank from
governmental entities or other persons or entities outside of the Bank.  If the
Bank requests you to testify or otherwise appear in Honolulu in connection with
any litigation or investigation referred to in this Paragraph 11, the Bank will
pay or reimburse you for reasonable airfare and hotel expenses in accordance
with the Bank’s normal travel policy.


--------------------------------------------------------------------------------


12.                                 Where Notices Are To Be Sent.  Any notice
required or permitted by this Agreement shall be in writing and sent to the
following: for you, Honolulu, Hawaii; for the Bank, Bank of Hawaii, Human
Resources #320, P. O. Box 2900, Honolulu, HI 96846-6000.

13.                                 Enforcing this Agreement.  To the fullest
extent permitted by law, if you breach any of your obligations under this
Agreement, the Bank will be entitled to recover the consideration paid under
this Agreement and to obtain all other relief provided by law or equity.  You
acknowledge and agree that your breach of any promise pertaining to
non-competition or non-solicitation in this Agreement will result in irreparable
harm to the Bank for which it will have no adequate remedy at law and for which
the Bank will be entitled to immediate injunctive relief.

14.                                 Interpretation of this Agreement.  In
deciding any question about the parties’ intent in creating this Agreement, the
following rules will be applied:

a.                                       If any covenant pertaining to
non-competition or non-solicitation is held by a court to be unenforceable, the
covenant, or portions thereof, upon motion by the Bank, may be excised or
amended so as to render it enforceable while according the Bank the fullest
protection permitted by law.  If any provision of this Agreement is deemed to be
unlawful, the provision, upon motion by the Bank, will be deemed deleted from
this Agreement and the remainder of the Agreement will continue in effect.

b.                                      The paragraph headings and other guides
in this Agreement, as well as any cover letter or other documents accompanying
it, are intended only to improve the readability of the Agreement, and not to
alter its substance.

c.                                       This Agreement is formed at Honolulu,
Hawaii, and is to be interpreted and enforced under applicable federal and
Hawaii state laws.

d.                                      This Agreement represents the complete
agreement of the parties and supersedes any and all prior agreements.  This
Agreement may only be amended in writing signed by both you and the Bank.

e.                                       This Agreement is not intended to be
and is not an admission of any fact or wrongdoing or liability by any of the
parties.

15.                                 Older Workers Benefit Protection Act
Notice.  The following is required by the Older Workers Benefit Protection Act
(“OWBPA”):

This Agreement includes a waiver of any claims you may have under the Age
Discrimination in Employment Act (“ADEA”) through the Execution Date of the
Agreement.  You have up to 21 days from the date of this letter to accept the
terms of this Agreement, although you may accept it at any time within those 21
days.  To properly weigh the advantages and disadvantages of signing this
Agreement and waiving your


--------------------------------------------------------------------------------


ADEA claims, you are advised to consult an attorney about this Agreement prior
to signing.  If you want to accept the Agreement prior to the expiration of the
21 days, you will need to indicate your waiver of the 21-day consideration
period by signing in the space indicated below.

To accept this Agreement, please date, sign, and return it to the Bank’s
Executive Vice President & Director of Human Resources.  (An extra copy for your
file is provided).  Once you do so, pursuant to the OWBPA, you will still have
an additional seven days in which to revoke your acceptance.  To revoke, you
must send the Bank’s Executive Vice President & Director of Human Resources a
written statement of revocation by registered mail, return receipt requested. 
If you revoke your acceptance of this Agreement, the Agreement will be void, and
you will not receive the Monetary Consideration and other benefits provided
under the Agreement.

BANK OF HAWAII CORPORATION and
BANK OF HAWAII

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Allan R. Landon

 

Dated:

February 21, 2007

 

Allan R. Landon
Chairman of the Board, CEO, and President

 

 

 

 

 

By signing this Agreement, I acknowledge that I have had the opportunity to
review it carefully with an attorney of my choice; that I have read and
understand its terms; and that I voluntarily agree to them.

Dated:

2/21/07

 

 

/s/ Richard C. Keene

 

 

 

 

 

Richard C. Keene

 

 

Pursuant to 29 C.F.R. § 1625.22(e)(6), I hereby knowingly and voluntarily waive
the twenty-one (21) day pre-execution consideration period set forth in the
Older Workers Benefit Protection Act (29 U.S.C. § 626(f)(1)(F)(i)).

Dated:

2/21/07

 

 

/s/ Richard C. Keene

 

 

 

 

 

Richard C. Keene

 


--------------------------------------------------------------------------------


EXHIBIT A

[To be executed on or after Separation Date]

WAIVER AND RELEASE OF CLAIMS THROUGH SEPARATION DATE

I agree that all applicable terms and conditions in my waiver and release of
claims set forth in Paragraphs 7 and 15 of my Separation Agreement dated
February 21, 2007, apply with respect to the period of my employment with the
Bank from the Execution Date of the Agreement through my Separation Date.

UNDERSTOOD AND AGREED:

 

 



 

 

 

 

 

 

Richard C. Keene

 

Date

 

 

 

Pursuant to 29 C.F.R. § 1625.22(e)(6), I hereby knowingly and voluntarily waive
the twenty-one (21) day pre-execution consideration period set forth in the
Older Workers Benefit Protection Act (29 U.S.C. § 626(f)(1)(F)(i)).

 

 



 

 

 

 

 

 

Richard C. Keene

 

Date

 

 

 


--------------------------------------------------------------------------------